Citation Nr: 0839851	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  03-34 121A	)	DATE
	)
		)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The veteran had active military service from July 1967 to 
October 1971.

The matter of service connection for PTSD comes before the 
Board of Veterans' Appeals (Board) on appeal of an April 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The matters of 
the petition to reopen a claim for service connection for a 
left knee disability, and service connection for a low back 
disability arise from a March 2003 rating decision of the RO 
in Des Moines, Iowa. 

The case was remanded by the Board in November 2007 to afford 
the veteran his requested hearing before a Veterans Law 
Judge.  The veteran testified before the undersigned at a 
hearing in September 2008.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  By a January 1976 rating decision, the RO denied service 
connection for a left knee disability; the veteran did not 
appeal.

2.  The evidence received since the January 1976 rating 
decision does not raise a reasonable possibility of 
substantiating the left knee claim.

3.  The veteran does not have a low back disability that is 
related to his military service.

4.  The veteran does not have PTSD related to military 
service.


CONCLUSIONS OF LAW

1.  The evidence received since a January 1976 denial of 
service connection for a left knee disability is not new and 
material.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303 (2008).

2.  The veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated 
during active military service,.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008). 

3.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1154(b), 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May and 
July 2001, and December 2002, well before the AOJ's initial 
adjudication of the claims, and again in April 2004.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, including 
specifically the requirement that new and material evidence 
be received in order to reopen his previously denied claim, 
and provided the definition of new and material evidence.  
The veteran was also apprised of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notifications did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
veteran was apprised of these criteria in correspondence 
dated in March 2006.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) post-service medical records, 
personnel records, and secured examinations in furtherance of 
his claims.  The RO indicated that it had not undertaken any 
development to corroborate any PTSD-related stressor events 
because the veteran had not provided sufficient information 
to allow for verification of the stressors, and there was no 
confirmed diagnosis of PTSD.  The Board notes that the 
veteran mentioned receiving social security benefits.  The RO 
contacted the Social Security Administration (SSA) and 
received a response that the SSA had no records for the 
veteran.  VA has no duty to inform or assist that was unmet.  

Background

The veteran's SMRs are of record.  With regards to his low 
back, a SMR dated in November 1967 noted that the veteran had 
low back syndrome.  Another SMR dated in December 1970 
documented a back injury where the veteran fell and was 
diagnosed with a low back strain.  The veteran contends that 
he fell 50 feet from a guard tower, while the SMR documents a 
fall from a five-ton truck.  With regards to his PTSD, the 
veteran contends that his stressors included a friend getting 
killed, being subjected to mortar and sniper attacks, and a 
sexual assault by an officer.  On the veteran's discharge 
examination in August 1971, no back or mental health problems 
were noted.  Rather, the veteran indicated that his health 
was fair.  The veteran's military occupational specialty 
(MOS) was cargo handler.  His decorations include the 
National Defense Service Medal, Vietnam Service Medal, 
Republic of Vietnam Campaign Medal with 60 device, and 
Marksman M-16 Rifle.  There is no indication in service 
records that the veteran was directly involved in combat.  

The veteran's personnel records indicate that he was absent 
without leave (AWOL) in May and October 1969, and in April 
and May 1971.  The veteran was charged with armed robbery in 
May 1971 while he was AWOL.  The veteran was also disciplined 
while in service for drug possession in January 1971.  In 
September 1971, the veteran was examined psychiatrically, and 
was recommended to be administratively separated from the 
service.  It was noted that the veteran had a history of 
marked social inadaptability prior to and during military 
service.  The veteran and his mother reported that he had 
been hospitalized psychiatrically from ages 16 to 18 because 
of temper tantrums and poor attendance at school.  The 
veteran was noted to have been a source of administrative 
difficulties while in service, primarily because of his 
having gone AWOL several times when under stress.  His other 
offenses included drug possession and armed robbery.  It was 
noted that on the whole, the veteran's conduct and efficiency 
were unsatisfactory except for his tours in Vietnam where he 
was expected to do little more than drive his truck.  It was 
felt that the veteran was an impulsive individual who 
tolerated frustration quite poorly.  He was noted to have 
consistently used poor judgment, was not committed to any 
productive goals in the military, and was unmotivated for 
further service.  The veteran was diagnosed with character 
and behavior disorder manifested by an inadequate personality 
with features of situational stress.

His personnel records show that he received excellent ratings 
for conduct and efficiency from July 1967 to the beginning of 
March 1969.  However, he received unsatisfactory ratings for 
conduct and efficiency for the rest of March and April 1969, 
and November 1969 to September 1971.  

There are numerous VA treatment records documenting the 
veteran's low back pain, and mental health issues.  Only the 
most pertinent records will be discussed below.  The VA 
treatment records show that the veteran repeatedly reported 
that his low back disorder occurred when he fell in service.  
The majority of the records document the veteran's treatment 
for alcohol and drug abuse.  The records do not contain any 
indication that the veteran was treated for a left knee 
injury, aside from an accident involving his left leg as 
discussed below.

A VA medical record dated in November 1975 shows that the 
veteran was hospitalized for a nervous condition.  The 
veteran complained of nightmares, poor impulse control, 
feeling low in spirits, and unable to hold a job.  A group 
psychological test battery indicated results which were 
compatible with possible brain damage; otherwise it 
illustrated the veteran as being depressed, generally 
dissatisfied, and probably having maladaptive hyperactivity 
with possible family and social problems.  A notation was 
made that, if the veteran sought further help, the diagnosis 
of chronic organic brain syndrome should be more completely 
evaluated.

A private medical record dated in October 1989 shows that the 
veteran was seen with back pain.  The veteran reported that 
in August 1989, he was pulling railings when he developed 
back pain.  

A VA medical record dated in September 1990 indicates that 
the veteran was seen for evaluation of low back pain.  The 
veteran reported that he had no back problems during active 
duty.  He reported that he injured his back in 1989 while 
working in a meat packing plant.  The veteran reported that 
he received worker's compensation for the injury.  The 
veteran was diagnosed with mechanical low back pain secondary 
to injury one year earlier.

A private medical record dated in March 1995 shows that the 
veteran suffered an injury after a truck rolled over his left 
leg.  

A private medical record dated in March 1996 reveals that the 
veteran was seen for a low back muscle spasm secondary to a 
fall a few days prior.  The veteran reported that he was 
carrying a large object upstairs when he missed a step and 
slipped.  He reported that he had back pain since that fall.  

A VA medical record dated in October 2000 indicates that he 
reported injuring his back for the first time in a ham 
factory in 1991.  

A VA medical record dated in February 2001 reveals that the 
veteran wanted to get into PTSD treatment.  The veteran 
reported that he had not been assessed for PTSD before, 
because he wanted to focus on his drug use.  The veteran 
disclosed that he had been sexually assaulted by an officer 
he had befriended.  He reported that the company covered up 
the sexual assault.  The veteran also reported that he had 
been sexually assaulted by his brother when he was a child.  
The veteran was referred for a PTSD assessment.

A VA medical record dated in March 2001 shows that the 
veteran was seen for evaluation of possible PTSD.  The record 
shows that the veteran's pre-military background, as well as 
traumatic incidents that occurred in the military, were 
discussed.  It was noted that the veteran appeared to have 
had several stressors in the military (sexual abuse and 
combat-related) that conceivably could result in PTSD.  No 
PTSD symptomatology was discussed.  The combat-related 
stressors were not reported in the record.  The evaluation 
was continued until April 2001.

The continued PTSD evaluation record dated in April 2001 
reveals that the veteran's current functioning, as well as 
his symptoms, was discussed.  His functioning and symptoms 
were not described in the record.  The veteran was found to 
meet minimal criteria for PTSD, with childhood and military 
origins.  There is no indication that the diagnosis was made 
in accordance with the Diagnostic and Statistical Manual of 
Mental Disorders - Fourth Edition (DSM-IV).  The childhood 
and military origins were not discussed.  No rationale for 
the opinion was provided.  Another evaluation session was 
scheduled for later that same month.

Records dated in April and May 2001 reveal that the veteran 
cancelled his follow-up PTSD evaluation session.  There is no 
indication that the follow-up PTSD evaluation session 
occurred.

A VA psychology consultation dated in August 2002 shows that 
the veteran reported being in combat while in Vietnam.  He 
reported that he was in the National Guard for three to four 
years, but was discharged due to back problems.  (The Board 
notes that his military records do not indicate any service 
in the National Guard.)  He reported that he was having 
difficulties and was pretty moody.  The veteran reported that 
he was placed at the state hospital for being "emotionally 
disturbed" as a young person.  He reported that his father 
and mother beat him almost daily.  He also reported being 
sexually abused by his brother when he was 11.  The veteran 
reported being sodomized during military service by a major 
with whom he was drinking and smoking.  He stated that he 
reported the sexual assault by the major, despite the major 
threatening him.  The major reportedly was not disciplined.  
The veteran reported recurrent distressing dreams of the 
sexual assaults and the beatings by his father.  It was noted 
that PTSD was to be ruled out.

A VA medical record dated in December 2002 indicates that 
some of the veteran's reported PTSD went back to when he was 
a child.  The veteran reported that his PTSD did not bother 
him every night, but that it came back on him once in a 
while.  He reported that he had dreams about Vietnam.  His 
reported dreams were about some things that he never 
experienced himself.  He reported dreaming of seeing bodies 
with holes in them.  

A VA psychiatric consultation dated in February 2003 shows 
that the veteran was  found to have PTSD related symptoms.  A 
subsequent VA medical record also dated in February 2003 
listed PTSD as one of the veteran's diagnosed conditions.  
Additional VA medical records continued to list PTSD as one 
of the veteran's diagnosed conditions.  None of the VA 
medical records that contained a diagnosis of PTSD provided a 
rationale for the diagnosis.  

A VA medical record dated in July 2003 indicates that the 
veteran reported that he self-medicated his back pain with 
marijuana. 

The veteran was afforded VA examinations in March 2006 for 
his back and PTSD.  The examiner noted that the veteran's 
claims file and computer records were reviewed in great 
detail for the evaluation.  The examiner noted that in 
regards to the veteran's low back pain, the notes were 
variable.  Some notes indicated that he reported problems 
since a fall in the service.  The veteran himself reported 
that he was on a guard tower and fell 50 feet, and landed on 
his back.  The examiner noted the veteran's November 1967 SMR 
that showed low back syndrome, and the December 1970 SMR that 
showed the veteran's fall.  The examiner noted that the 
veteran's separation examination did not indicate back pain.  
The examiner also noted that when the veteran first filed a 
service connection claim in 1975, he did not mention any back 
problems.  There was no mention of any back problems until 
1990, when the veteran reported that he began having back 
pain in 1989 while at work.  The examiner noted that the 
veteran had had numerous VA evaluations since then, with 
continued back pain being reported since 1990.  The veteran 
reported that he felt that his back pain started in service.  
He reported that his back always hurt.  The examiner noted 
that an x-ray in August 2004 showed degenerative joint 
disease, and a MRI in 2004 showed a bulge at L5-S1, and a 
herniation at L4-L5.  

In regards to his mental health, he had a very long mental 
health history that dated from when he was a child.  The 
examiner reported that it appeared that the veteran was 
sexually abused by his older brother at the age of 10, and 
then had emotional problems, and was in a state mental 
institution from the ages of 16 through 18.  He also had 
significant problems with polysubstance abuse and alcoholism 
from a very young age.  He had had numerous psychiatric 
admissions, most of which had been related to polysubstance 
abuse.  At his most recent admission in April 2003, he had a 
diagnosis of polysubstance abuse and PTSD.  It was during 
that admission that the veteran revealed that he had been 
sexually abused while in service.  The veteran reported that 
he was on base around Christmastime in 1969, and was walking 
across the base to see a Bob Hope show.  He reported that he 
was in Long Bihn.  He reported that a major pulled up, and 
offered him a ride.  The veteran reported that when they 
arrived, the major said that they were early, and asked the 
veteran if he wanted anything to drink.  The veteran said he 
got so drunk that he did not remember anything until he woke 
up tied down on a bed in a camper that was on the military 
compound.  He did not recall what had happened, but reported 
that the major untied him and offered him 100 dollars not to 
tell anybody what had happened.  The veteran reported that he 
left the camper and reported the incident to his platoon 
sergeant, who then told the company commander.  The veteran 
reported that the next day, the company commander told him to 
drop the issue, or he would be kicked out of the military.  
The veteran could not remember the name of the major and when 
asked when the incident occurred, he initially reported that 
he thought it occurred in 1979.  After the examiner noted the 
correct dates of the veteran's military service, the veteran 
then reported that it probably occurred in 1969.  The veteran 
reported that he was very sore afterwards, but his largest 
feeling was of anger.  When asked, the veteran reported that 
it was similar to the prior sexual abuse by his brother.  The 
veteran did not report any other stressors.

The veteran reported that he did not think about the military 
trauma during the day, but he had occasional nightmares about 
it.  He was unable to tell the examiner if the nightmares 
were about that specific incident, or whether they were more 
about the abuse that he had from his brother.  He reported 
that he thought about the abuse from his brother on an 
occasional basis during the day.  The veteran reported 
problems with his temper.  He reported that he got angry very 
easily.  He reported problems with rapid mood swings, going 
from being happy to being upset quite easily.  He reported 
problems with sleep at night, mainly waking up at two to 
three in the morning, and having difficulty falling back to 
sleep.  The veteran reported occasional nightmares that woke 
him up, but that he generally did not recall what those 
nightmares were.  He thought pain might be one of the reasons 
why he woke up.  He reported no problems with being in 
crowded places; he was able to go to restaurants, and enjoyed 
going to the store.  The veteran reported that he maintained 
his sobriety from any drugs, except marijuana, which he used 
regularly if he could afford it.  He reported being clean and 
sober from alcohol for almost a year.  He reported that he 
did not have any problems with panic or anxiety. He had no 
anhedonia.  The veteran reported that he enjoyed spending 
time with his friends, watching television, or going fishing.  
He reported that he recently took a trip to visit his sister.  
He reported that from a mental health standpoint, that was 
not at all difficult for him.  He reported no problems with 
hypervigilance or an easy startle.  He reported that the only 
thing that bothered him was being around effeminate males.

The examiner reported the veteran's past psychiatric history, 
including his hospitalization as a teenager for being 
emotionally disturbed, and the diagnosis of inadequate 
personality disorder in the service.  She noted the veteran's 
hospitalization in 1975.  More recently, the veteran had been 
seen in the VA system with the diagnoses of PTSD, 
polysubstance abuse, and alcohol dependence.  The examiner 
noted that the veteran's past psychiatric history was 
complicated by the fact that he had used multiple drugs and 
substances throughout his life, and was currently actively 
using marijuana.

The examiner conducted physical and mental status 
examinations.  The veteran's relevant diagnoses included 
alcohol dependence, in early sustained remission; marijuana 
dependence, active; history of polysubstance abuse; 
personality disorder, not otherwise specified, with strong 
antisocial traits; and chronic low back pain.  The examiner 
opined that in regards to the veteran's PTSD, he did not meet 
the criteria for PTSD, and she was unable to verify his 
reported trauma of military sexual trauma.  She noted that if 
the RO found it appropriate, they could check into verifying 
whether the veteran was actually stationed at a place in 
Vietnam where he might actually have seen a Bob Hope show in 
December 1969, which would help substantiate his claim, but 
it would be very difficult to tease out given his history of 
prior sexual abuse by his brother.  She opined that she saw 
no evidence in the records that supported the occurrence of a 
military sexual assault.

In regards to his current back condition, she opined that it 
was less likely as not secondary to his fall while in the 
service.  Her rationale was that medical records indicated 
that it occurred in 1989 with a discrete injury.  She further 
explained that if the veteran truly fell from a 50-foot guard 
tower, she would have expected that he would have reported 
pain at his discharge examination, as well as pain in his 
claim that he made in 1975.

The veteran testified at a hearing in September 2008.  In 
regards to his left knee claim, the veteran at first 
testified that he did not have a disability.  He then 
testified that in 1968, there was a mortar attack, and he ran 
for a bunker.  When he landed in the bunker, his knee was 
bleeding.  He further testified that in 1974, a private 
physician removed a small piece of metal from his knee that 
had worked its way back out from the inner part of his 
kneecap.  He testified that as a result of the piece of 
metal, he had a trick knee.  His symptoms at first included 
burning, and his knee gave out on him now and then.  He 
testified that the soreness was gone.  He further testified 
that no doctors related his knee condition to his time in 
service.

In regards to his back injury, the veteran testified about 
falling off the guard tower in December 1970.  He explained 
that he did not report any back condition at discharge 
because he just wanted out.  He testified about his treatment 
at the VA, and how his back disability affects him.  He also 
testified that a VA physician told him that his current back 
disability was related to his in-service injury.  

In regards to PTSD, the veteran testified that he first 
started having problems since he was out of service.  He 
testified that he was jumpy and had nightmares.  He testified 
that he ran over two landmines, and that he lost a good 
friend.  His good friend was killed by a mortar.  The veteran 
also testified that there were other things in Vietnam, but 
that he was told that if he carried it further, he would be 
discharged, and he did not want to be discharged.  The 
veteran could not remember his friend's name, and then said 
that they were not friends, but acquaintances.  He could not 
remember the month or year that happened.  In regards to 
running over the landmines, the veteran testified that there 
were no records of that, as that "stuff" was not written 
down.  The veteran also testified that he went into an 
ambush, and that that was not in his records either.  He 
testified that he was nominated for a bronze star, but did 
not receive it, because going into the ambush was not a 
heroic enough act.  He testified that he was not being 
treated for PTSD at that time, because he did not feel 
comfortable with the psychiatrist.  The veteran testified 
that he was first diagnosed with PTSD while in jail in 2001.    

New and Material Evidence

The veteran was denied service connection for a left knee 
disability in a rating decision dated in January 1976.  
Notice of the denial was sent to the veteran on February 3, 
1976.  The claim was denied because the evidence of record, 
including his SMRs, did not show any left knee injury.  The 
veteran did not appeal that decision.  He applied to have his 
claim reopened in correspondence received in June 2002.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
perfected within one year of the notice of decision, or 
within 60 days of the issuance of the SOC.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103 (2008).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the prior 
denial of service connection consisted of the veteran's 
service medical records (SMRs) through the end of his period 
of active duty ending in October 1971.  The SMRs did not show 
any left knee injuries.   

The relevant evidence received since the 1976 denial of 
service connection consists of numerous VA treatment records 
dating from 1990 to 2006, and private medical records dated 
from 1989 to 1996.  None of the records contain any 
treatment, or diagnosis, of a left knee disability.  There is 
no record of any knee injury, but there is a record of a left 
leg injury due to the veteran's leg being run over by a 
truck.  None of the records indicates that the veteran had 
any complaints of knee pain or a trick knee.

Having reviewed all of the evidence received since the RO's 
January 1976 denial of service connection for a left knee 
disability, the Board finds that there is new evidence that 
was not previously of record, but that none of it is relevant 
to whether the veteran has a left knee disability traceable 
to service.  No evidence of a left knee disability has been 
received.  Thus, the new evidence is not material because it 
does not, by itself or when considered with previous evidence 
of record, raise a reasonable possibility of substantiating 
the underlying claim.  New and material evidence has not been 
received.  

The Board acknowledges the veteran's contention that he has a 
left knee disability that is related to his military service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to diagnosis of a disability .  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Entitlement to service 
connection for PTSD requires medical evidence diagnosing PTSD 
in accordance with the Diagnostic and Statistical Manual of 
Mental Disorders - Fourth Edition (DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f); 4.125(a).  Where the claimed stressor is not 
related to combat, the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2008); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Evidence denoting participation in combat includes 
award of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

With regards to his low back disability, here there is 
evidence of a current disability.  There is also evidence of 
an in-service injury, that of the veteran's fall, which is 
documented in his SMRs.  His SMRs also contain a diagnosis of 
low back syndrome.  However, there is no medical evidence of 
a nexus between the current disability and the in-service 
injury, or that the low back syndrome he experienced in 
service was chronic and is the same low back condition that 
he currently has.  

The only medical opinion of record, that of the VA examiner, 
explicitly states that there is no nexus between the 
veteran's current back disability and the fall he suffered 
while in service.  The Board is persuaded by the examiner's 
opinion and her rationale that medical records indicated that 
the veteran's current back condition began in 1989 with a 
discrete injury.  As she noted, if the veteran truly fell 
from a 50-foot guard tower, it is expected that he would have 
reported pain at his discharge examination, as well as pain 
in his claim that he made in 1975.  The Board is also 
persuaded by the fact that the veteran's claim in 1975 did 
not include a back condition.  The Board also notes, as did 
the examiner, that the veteran's medical records clearly 
document a work-related injury, and that the treatment 
records for low back pain all occurred after the work-related 
injury.  There is no evidence of any complaints of a low back 
disability following the veteran's period of service until 
1989.  Thus, there is no evidence establishing chronicity of 
any low back problem that the veteran may have had while in 
service.

The Board acknowledges the veteran's contention that a VA 
physician told him that his low back condition was due to the 
fall in service.  However, none of the VA treatment records 
indicate such an opinion.

With regards to his PTSD, here the record shows that the 
veteran was not a combatant.  Accordingly, his alleged 
stressors must be independently verified as a predicate to 
service connection for PTSD.  Concerning the alleged sexual 
assault, the examiner noted that she was unable to verify 
whether that occurred.  Additionally, the examiner noted that 
even if the RO could verify whether the veteran was actually 
stationed at a place in Vietnam where he might actually have 
seen a Bob Hope show in December 1969, which would help 
substantiate his claim, it would be very difficult to tease 
out given his history of prior sexual abuse by his brother.  
Moreover, she opined that she saw no evidence in the records 
that supported the occurrence of a military sexual assault. 

The Board is cognizant of the provisions of VA regulations 
that specify that, if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's SMRs may corroborate the veteran's account of the 
stressful incident.  38 C.F.R. § 3.304(f)(3).  See also YR v. 
West, 11 Vet. App. 393, 397 (1998) (credible supporting 
evidence is not limited to service department records, but 
can be from any source).  Examples of such evidence include 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, and family 
members.  Examples of behavior changes that may constitute 
corroborating evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

In this case, the Board finds that the veteran's poor work 
performance and disciplinary problems do not corroborate the 
claimed sexual assault.  The Board notes that the veteran's 
personnel records show periods of unsatisfactory work 
performance in March, April, and November 1969, before the 
alleged sexual assault in December 1969.  The veteran's 
personnel records show that he went AWOL twice before 
December 1969, in May and October 1969.  Therefore, the 
record shows that the veteran had poor work performances and 
disciplinary problems even before the alleged assault.  Thus, 
poor work performance and disciplinary problems do not 
represent supportive evidence that an assault occurred.  The 
Board notes that the veteran was arrested for drug possession 
in 1971, and suffered from substance abuse after service.  
However, there is no indication that the veteran's substance 
abuse was because of an alleged sexual assault while in 
service.  The veteran in July 2003 indicated that he used 
marijuana to self-medicate for his back pain.  The Board 
acknowledges that the veteran was hospitalized in 1975, and 
that he reported depression at that time.  However, the Board 
is not persuaded that the hospitalization corroborates the 
alleged sexual assault.  The Board notes that even before 
military service, the veteran was reportedly hospitalized for 
emotional disturbances when he was a teenager.  Thus, the 
veteran already had a history of psychiatric problems even 
before the assault allegedly occurred. 

Concerning the veteran's stressors of the death of his 
friend, and mortar and sniper attacks, the veteran did not 
provide sufficient identifying information for the RO to 
verify those stressors.  (The Board notes that the RO asked 
for more specific information from the veteran in order to 
verify his claimed stressors, but the veteran did not provide 
any.)  

Additionally, the examiner opined that the veteran did not 
meet the criteria for PTSD.  There is no evidence that the 
veteran has been diagnosed with PTSD in accordance with 
38 C.F.R. § 4.125(a).  The record contains many VA medical 
records, and while some of them do list PTSD as one of the 
veteran's conditions, none of them provides a rationale or 
indicates that the diagnosis was made in accordance with 
38 C.F.R. § 4.125(a).  The veteran was afforded a VA 
examination and the examiner concluded that the veteran did 
not have PTSD.  There are no other medical opinions of record 
to contradict the VA examiner's opinion; nor has the veteran 
claimed that such medical opinions exist.   

The Board acknowledges the veteran's belief that he has a low 
back disability and PTSD related to his military service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2007).  
Consequently, the veteran's own assertions as to diagnosis 
and etiology of his disabilities have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against his claims.  The veteran does not have a 
low back disability or PTSD that is traceable to disease or 
injury incurred in or aggravated during active military 
service.


ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for a left knee 
disability, the application to reopen is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


